Memorandum by the Court.
Appeal by the claimant from a decision of. the Unemployment Insurance Appeal Board, filed July 19, 1968, which sustained a determination of the respondent that claimant had made a willful misrepresentation to obtain benefits. The respondent made an initial determination on or about March 18, 1968 that the claimant had altered the reporting date on her identification booklet from March 4 to March 14. The claimant duly requested a hearing and thereafter she was granted an adjournment. On May 9, 1968 the hearing was held. The issue concerned whether the claimant had changed a date in the identification booklet maintained by claimant. There was testimony by the employment interviewer and by the claimant. The board found that.the claimant was responsible for the change of date. The issue was factual and supported by substantial evidence. Decision affirmed, without costs. Herlihy, P. J., Reynolds, Staley, Jr., Greenblott and Cooke, JJ., concur in memorandum by the court.